Citation Nr: 1335782	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  11-26 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for hypertension has been received.

2.  Whether new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for lumbosacral spine degenerative arthritis has been received.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper files or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This case requires a remand because, in a March 2005 Notice of Disagreement, the Veteran indicated receipt of Social Security Administration (SSA) disability benefits.  The medical records associated with this grant of benefits have not been requested to date, however.  See Hayes v. Brown, 9 Vet. App. 67 (1996). 

Moreover, given the lapse in time since the last documented private medical treatment (2009) and treatment at the Dublin, Georgia VA Medical Center (VAMC) (1980), updated records should be requested.

Accordingly, the case is REMANDED for the following action:

1. The RO should request the SSA to provide copies of 
any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application. Any materials obtained should be associated with the Veteran's VA claims folder.

2. VA must associate with the claims file all outstanding VA medical records from the Dublin VAMC dated since April 2010.  All efforts must be documented in the record.  If the efforts to obtain records are unsuccessful, this must be documented in the claims file.

3. Contact the Veteran and request date and address information, and signed release forms, for all private care providers from whom he has received treatment for hypertension and lumbosacral degenerative arthritis disabilities since 2009.   Upon receipt of such, VA must take appropriate action to contact the indentified providers and request complete records for treatment and proceedings related to the Veteran's hypertension and lumbosacral degenerative arthritis disabilities.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  If the efforts to obtain records are unsuccessful, this must be documented in the claims file.

4. When the development requested has been completed, and after reviewing the newly submitted evidence and determining whether further evidentiary development is required, the Veteran's claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

